The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive.
The application argues on page 7-8 of the remarks that “In Claim 1 the curvature of the surface of the end regions is smaller than a curvature of the surface of the central region, and a changing point is located at a connection between surfaces of the central region and each of the edge regions. As shown in Figure 4 of '094, the curved surfaces indicated as the end region and the central region of Claim 1 are separated from each other. There is no changing point being a connection between the surfaces which have the curvatures recited in Claim 1.”  The examiner respectfully disagrees.
Firstly, the following reproduction of Figure 4 illustrates the differences in curvature:

    PNG
    media_image1.png
    581
    767
    media_image1.png
    Greyscale

Secondly, the claim recites a “changing point”.  It does not recite a smooth transition region.  The claim recites “a changing point being at a connection between surfaces of the central region and each of the edge regions”.  Therefore, this “point” can as provided in the IDS dated June 20, 2019) – referred to as JP’094.
For at least these reasons, the applicant’s argument between pages 7-8 of the remarks with respect to claim 1 are not persuasive.

On page 8, the applicant argues against the applicability of the Tarakci reference, stating that (1) “Each of cusp 207 and transition region 307 is within the ultrasound beam and thus would be provided in an acoustically effective portion, in contrast to Claim 1 where the central region is located in an acoustically effective portion and the end regions are located in an acoustically ineffective portion”; and (2) “Also, Tarakci does not teach changing points between a connection between surfaces of the central region and each of the edge regions.”  The examiner respectfully disagrees that the rejection of the claims with respect to Tarakci are in error, as argued by the applicant.
First, the Tarakci reference is applied in rejections of claims 4 and 7, not specifically against claim 1 in the previous Office action (see page 7).  Therefore, arguments that the Tarakci reference do not teach claim 1 is not persuasive.
Secondly, the Tarakci reference is the second reference in a rejection under 35 U.S.C. 103; not a 35 U.S.C. 102 rejection based solely on the Tarakci reference.  As such, arguing the Tarakci reference alone as failing to teach the limitations of claim 1 is not persuasive.
Specific to the arguments posed by the applicant, MPEP 2145(III) states that "The test for obviousness is … is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  The rejection of claims 4 and 7 is under 35 U.S.C. 103 as being unpatentable over JP’094 in view of Tarakci.  JP’094 teaches the general construction of the lens (as depicted on the previous page).  The Tarakci reference it incorporated to teach the use of a transition region as opposed to the use of an abrupt change in curvature.  The incorporation of Tarakci informs one of ordinary skill in the art that this difference produces a similarly functional lens (“Lens 302 may function substantially the same as and may be substituted for lens 202” (see paragraph 49 of Tarakci).  This would not change the general location of the central region and the end regions of the JP’094 lens, but would change the abrupt change in curvature to a smooth, transition region.
For at least these reasons, the arguments on page 8 of the remarks are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 recite certain portions as concave and convex.  However, these do not accurate portray the lens shown in the figures, nor the written description.  For instance, claim 15 recites “the central region has a first concave surface”, but paragraph 34 (of the PGPUB 2019/0307422 representative of the specification) states “The acoustically effective portion of the acoustic lens 12 includes a convex surface having a curvature.”  Similarly, claim 16 recites “a first convex surface extends between the first inflection point and the flat portion, and a second convex surface extends between the second inflection point and the flat portion”, whereas paragraph 35 states “Each acoustically ineffective portion includes a concave portion 18”.  This mismatch holds true for each recitation of convex and concave within claims 15 and 16, an must be corrected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8, 10-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 61-118094 (as provided in the IDS dated June 20, 2019) – herein JP’094.
Regarding claim 1, 13 and 14, JP’094 discloses a probe for an ultrasonic diagnostic apparatus (see “Detailed description of the invention” on page 2).  As illustrated below in the first two reproductions of Figure 4, the apparatus comprises a piezoelectric vibrator (see numeral 101) and an acoustic lens (see numeral 104).  The below reproduction identifies a “central region” residing in an “acoustically effective portion” and two “end regions” that are on both sides of a “central region” and reside within “acoustically ineffective portions”.  Also, further below in a third reproduction of Figure 4, it can be seen that the end regions have smaller radii of curvature as compared to a radius of curvature of the central region.


    PNG
    media_image2.png
    428
    1214
    media_image2.png
    Greyscale



    PNG
    media_image1.png
    581
    767
    media_image1.png
    Greyscale





	Regarding claim 2, the central region is “stepped up” from the height of the end regions, as illustrated immediately below:

    PNG
    media_image3.png
    519
    744
    media_image3.png
    Greyscale


Regarding claim 3, the surface of the central region and each end regions is all one continuous surface (see figure below).  In other words, there are no breaks or openings in the surface, such that air or a fluid may penetrate the surface of the lens.

    PNG
    media_image1.png
    581
    767
    media_image1.png
    Greyscale

Regarding claim 6, the reproduction below of Figure 4 illustrates the acoustically effective portion and the acoustically ineffective portion of the lens, based on the location of the piezoelectric vibrator element 101 positioned below the lens.  Additionally, it can be seen below that the acoustically effective portion of the lens comprises a convex portion, and that each of the acoustically ineffective portions has a portion formed to be lower toward the piezoelectric vibrator than an extended line of a lens front-end surface:

    PNG
    media_image4.png
    570
    847
    media_image4.png
    Greyscale

Regarding claim 8, as illustrated below, the central portion in Figure 4 comprises a flat portion in the exact center of the acoustically effective portion, and each acoustically ineffective portion comprises a small section that has a parallel flat portion:

    PNG
    media_image5.png
    540
    694
    media_image5.png
    Greyscale


Regarding claim 10, the reproduction of Figure 4 immediately below illustrates that the portion formed lower than an extended line of the lens front-end surface is in a at least a lens direction (which is illustrated in Figure 4 of the instant application):

    PNG
    media_image6.png
    625
    698
    media_image6.png
    Greyscale


Regarding claim 11, the machine translation of JP’094 provided within the IDS states that the lens is made of silicone rubber (see page 3, near the middle of the page; “If the center of the short axis of the ultrasonic transducer 101 and the center of the convex center of the acoustic lens 103 do not deviate from each other, the focal point position of the ultrasonic wave is shifted, but in general, a silicone rubber is used for the acoustic lens 103”; also on page 4 under Example, “Hereinafter, one Example of the present invention is described in detail based on Drawings. As shown in FIG. 1 and FIG. 2, an ultrasonic transducer 1 is provided with a matching plate 2. The box-shaped acoustic lens 3 is made of silicone rubber or the like”).
Regarding claim 15, the following reproduction of Figure 4, which was presented above with regard to claim 1, reads on the recitations of claim 15:

    PNG
    media_image7.png
    388
    680
    media_image7.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP’094 in view of Tarakci et al. (US Patent Pub. No. 2003/0076599).
JP’094 is described above with respect claims 3 and 6.  However, the figure alone is not clearly illustrating that “part of a surface of the each of end regions ha an inflection point on an opposite site…” as claimed in claim 4.
Tarakci teaches a system and method for acoustic imaging at two focal lengths with a single lens (see Title).  Illustrates in Figure 2 of Tarakci is a prior art acoustic lens having “an inner lens portion 204 and outer lens portion 206 joined at a ring that forms cusp 207” (see paragraph 20).  However, “FIG. 3 shows a system 300 having a lens see paragraph 48).  “Lens 302 of system 300 differs from lens 202 of focusing system 200 primarily in that cusp 207 is replaced with transition region 307… Lens 302 may function substantially the same as and may be substituted for lens 202” (see paragraph 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a transition region between an inner and outer lens portion within an acoustic lens, as taught by Tarakci, and to incorporate this design into the lens taught by JP’094 as a mere matter of design choice, Tarakci explicitly states that “Lens 302 may function substantially the same as and may be substituted for lens 202” (see paragraph 49).
Regarding claim 7, it is noted that the incorporation of the transition region as taught by Tarakci (see discussion immediately above) would therefore create a concave portion of some curvature (i.e., arbitrary) at the line separating the end regions and the central regions as described above in the rejection of claim 1.  As seen in that Figure, the vertical line that separates the central region from the end regions is fully contained within the acoustically ineffective portion as defined by the illustration in the rejection of claim 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP’094 in view of Nishigaki (US Patent Pub. No. 2014/0005552).
JP’094 is described above with respect claim 6.  However, this reference fails to explicitly state that each acoustically ineffective portion has a portion formed to be lower than an extended line of the lens front-end surface by 0.2 mm or more.
However, it is noted that at least the lowest portion of each end is substantially below the front-end surface, which is obviously more than 0.2 mm lower:

    PNG
    media_image8.png
    531
    861
    media_image8.png
    Greyscale

However, Nishigaki teaches an ultrasound probe (see Title) in which Figure 4 illustrates an acoustic lens 6 having a central portion 6b that extends upwards beyond two lower, side portions 6a.  “[T]he first acoustic lens portion 6a has a first curvature of 16.36 mm and the second acoustic lens portion 6b has a second curvature of 8.4 mm” (see paragraph 95).  As such, this teaches that the lower portion would be more than 0.2 mm lower than the further extent of the surface of the central portion 6b.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize varied degrees of radius of curvatures for an acoustic lens, as different radii of curvature are taught by a shallower difference in JP’094 as compared to that of Nishigaki, for which the different radii will produce different focal areas.  It would be obvious to create a lens with any particular radii for the different portions, dependent upon the use of the acoustic lens or ultrasound probe and the desired degree of focusing.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP’094 in view of Nakai et al. (US Patent Pub. No. 2018/0104384).
JP’094 is described above with respect claim 1.  However, JP’094 does not teach the use of a hydrophobic material (i.e., a material that has a contact angle with respect to water of 60o or more).
Nakai teaches compositions for acoustic wave probes (see Title) and states in paragraph 27 that there is “An acoustic wave probe comprising: at least one selected see paragraph 20).  “By treating the surfaces of zinc oxide particles using a silane compound, interaction with the silicone resin becomes stronger and affinity to the silicone resin becomes higher” (see paragraph 126).
It would have been obvious to one of ordinary skill in the at the time of the invention to incorporate a hydrophobic materials, such as the silane compound taught by Nakai, in the system and methods of JP’094 in order to make the silicone rubber used in JP’094 (see the rejection of claim 11) stronger (see end of paragraph 126 of Nakai; “the hardness and the mechanical strength of the silicone resin are improved”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799